Citation Nr: 0633639	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits to include whether the 
overpayment was properly created.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1965 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's request for waiver of recovery of an 
overpayment of nonservice-connected pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The overpayment in this case was created as a result of the 
fact that the veteran was paid nonservice-connected pension 
benefits (Improved Pension benefits) on the basis that his 
countable income did not exceed the maximum annual limit, 
when the income of the veteran was discovered to be greater 
than what the RO had been led to believe.  The overpayment 
was created by a November 1998 RO letter, which retroactively 
terminated the veteran's pension benefits, effective on 
February 1, 1995, following an Income Verification Match 
(IVM).  The income verification match revealed that the 
veteran had a significant amount of income that he received 
in 1995, which had not been reported to the RO.  

The veteran subsequently requested a waiver of recovery of 
the overpayment, which according to the RO amounts to 
$28,476.  The veteran also disputed the creation of the 
overpayment, asserting that the "income" he received in 
1995 and failed to report should not have been countable as 
income for purposes of receiving VA pension benefits.   

Before a decision can be made on whether the veteran is 
entitled to a waiver of recovery of the overpayment, it must 
be determined whether or not the overpayment was properly 
calculated.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) 
(where the Court held that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted).  It appears that the amount 
of the overpayment needs to be recalculated, particularly in 
view of an April 2002 rating decision of the RO, which 
granted additional disability compensation benefits that were 
made retroactive to February 1995 (i.e., to the beginning of 
the period of overpayment of pension benefits).  While the RO 
prepared an audit of the veteran's account in April 2002, the 
audit does not reflect those amounts of pension benefits that 
were paid to the veteran for the period of the overpayment.  
Thus, another audit is necessary to reveal precisely the 
period of the overpayment, the VA benefit amounts that were 
due and paid to the veteran for the overpayment period, the 
amounts of income considered in determining pension 
entitlement, and any medical expenses used to reduce 
countable income.  

Furthermore, the record as it now stands does not positively 
show that in connection with his pension benefits the veteran 
has ever been notified of the necessity to inform VA in a 
timely manner of all income (earned and unearned) that he 
receives, as such income may affect his entitlement to 
receive pension benefits.  (Notice of the veteran's 
responsibilities in receiving pension benefits is significant 
in terms of assessing the degree of the veteran's fault in 
the creation of the overpayment during application of the 
"equity and good conscience" standard while considering the 
veteran's waiver request.)  In that regard, the claims file 
does not contain certain documentation regarding the award of 
and continuing entitlement to pension benefits, and such 
should be associated with the claims folder.  Specifically, 
for the period of the overpayment, the file does not contain 
the following:  (a) a copy of the award letter sent to the 
veteran subsequent to the June 1995 rating decision that 
granted him nonservice-connected pension benefits, (b) any VA 
Forms 21-0519, entitled "Improved Pension Eligibility 
Verification Report," submitted by the veteran for the 
purpose of assessing his continued entitlement to pension 
benefits, and (c) copies of RO award letters reflecting his 
continued entitlement to receipt of pension benefits and 
informing him of his responsibilities in furnishing 
information that may affect his pension entitlement.  

As to the foregoing documentation, the RO should locate and 
associate it with the claims file, or else notate for the 
record its unsuccessful efforts to do so.  As noted above, 
the income of the veteran which created the overpayment was 
derived by the RO through an IVM.  If the IVM folder is still 
available, it too should be searched for any of the foregoing 
documents and forwarded to the Board along with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1. The RO should locate and associate 
with the claims folder the following:  
(a) a copy of the award letter sent to 
the veteran following the June 1995 
rating decision that granted him 
nonservice-connected pension benefits, 
(b) all Improved Pension Eligibility 
Verification Reports (EVRs) (VA Form 21-
0519), completed and submitted by the 
veteran for the years of 1995 through 
1998, for the purpose of assessing his 
continued entitlement to pension 
benefits, and (c) copies of all RO award 
letters reflecting his continued 
entitlement to receipt of pension 
benefits and informing him of his 
responsibilities in furnishing 
information that may affect his pension 
entitlement.  If any such documentation 
cannot be located, the RO should notate 
this for the record.  

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue 
and the amounts due and paid to the 
veteran, the amounts of income considered 
in determining pension entitlement, and 
any medical expenses used to reduce 
countable income.  Once compiled, the 
audit report must be associated with the 
claims folder, and a copy must be sent to 
the veteran.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for waiver of recovery of 
an overpayment, to include the issue of 
whether the overpayment was properly 
created.  If the decision remains adverse 
to the veteran, the RO should provide him 
with a Supplemental Statement of the Case 
and the opportunity to respond.

4.  If the decision remains adverse to 
the veteran, the RO should forward to the 
Board the Income Verification Match (IVM) 
folder, if it is still available, along 
with the claims folder, and in doing so 
should adhere to procedures for the 
safeguarding of the IVM folder in its 
transmittal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

